Newman, J.
It is clear that the complaint does not state a cause of action. While the sidewalk described by the •complaint is not an ideal sidewalk, it cannot be said to be a dangerous one. Its condition did not make an accident, imminent to a person walking upon it. Even one board laid upon a smooth pavement may very well be tolerated during temporary repairs of a sidewalk. The city was not responsible for the slippery condition of the street unless some defective condition of the street concurred with it to produce the accident. Such conditions of sidewalks are inevitable *418in this climate. Cook v. Milwaukee, 24 Wis. 270; Paulson v. Pelican, 79 Wis. 445; Chamberlain v. Oshkosh, 84 Wis. 289; Hausmann v. Madison, 85 Wis. 187; Orttel v. C., M. & St. P. R. Co. 89 Wis. 127; Taylor v. Yonkers, 105 N. Y. 202.
By the Court.— The order of the circuit court is reversed, and the cause is remanded for further proceedings according to law.